internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b3-plr-163762-01 date date re distributing controlled agreement a agreement b shareholder c shareholder d llc llc state x date business m business n e f g h percent plr-163762-01 i percent dollar_figurej asset group debt dollar_figurek m n v w percent x percent y dear we respond to your letter dated date requesting rulings on the federal_income_tax consequences of a proposed transaction the information submitted in that request and in the subsequent correspondence of february and date is substantially as set forth below distributing is a state x corporation that made a subchapter_s_election on date and that uses the accrual_method of accounting distributing has two classes of common_stock issued and outstanding class a voting common_stock class a common and class b nonvoting common_stock class b common shareholder d an individual owns e shares of class a common which constitutes all of the class a common and f shares of class b common shareholder c and individual owns the remaining g shares of the class b common there are two classes of preferred_stock authorized none of which is issued or outstanding plr-163762-01 distributing is a holding_company that owns interests in wholly-owned subchapter_c corporations qualified subchapter_s subsidiaries and limited_liability companies distributing is engaged in two distinct businesses business m and business n business m is conducted through a wholly owned limited_liability_company llc and business n is conducted through a wholly owned limited_liability_company llc we have received financial information indicating that business m and business n each have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years controlled will be formed under the laws of state x to effectuate the proposed transaction described below after the transaction controlled will elect to be treated as a subchapter_s_corporation and will use the accrual_method of accounting distributing intends to incorporate controlled and will transfer llc cash of amount dollar_figurej asset group and debt of amount dollar_figurek in exchange for all of the outstanding_stock of controlled controlled will have one class of common_stock distributing desires to separate the different businesses to permit management of each business to focus on the significantly different business plans of business m and business n distributing also desires to provide a mechanism for key employees of business m and business n to obtain meaningful equity interests in the respective businesses in order to retain and motivate existing employees distributing also desires to provide controlled with acquisition currency that does not involve llc 1’s business m thus distributing proposes the following transaction i ii distributing will amend and restate its certificate of incorporation to change its authorized stock to one class of common_stock new common_stock all other classes of stock will be cancelled each shareholder will receive v shares of new common_stock for each share of his class a or class b common_stock distributing will cancel all existing shares of distributing stock held as treasury_stock thus after the recapitalization shareholder c will own m shares of new common_stock and shareholder d will own n shares of new common_stock distributing will transfer the following assets to newly formed controlled in exchange for all of the outstanding controlled stock and the assumption by controlled of the liabilities associates with the transferred assets percent ownership_interest in llc asset group dollar_figurej in cash and debt in the principal_amount of dollar_figurek iii distributing will distribute the shares of controlled common_stock pro_rata to the shareholders of distributing shareholder c and shareholder d and iv key employees of distributing and controlled will be granted restricted_stock awards within one month of the distribution these rewards will require each plr-163762-01 recipient to remain with the granting corporation with x percent of the restricted_stock grant vesting each year until completion of the y-year vesting period at the end of the vesting period key employees of distributing collectively will own h percent of the outstanding vote and value of the stock of distributing and key employees of controlled collectively will own i percent of the outstanding vote and value of the stock of controlled in addition additional_amounts of stock will be made available to key employees through incentive_stock_option awards the taxpayer has made the following representations a b no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation the five years of financial information submitted on behalf of distributing is representative of the corporation’s present operation and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted c following the transaction distributing and controlled each will continue the d e f active_conduct of its business independently and with its separate employees the distribution of the stock of controlled is being carried out for the corporate business_purpose of providing a substantial equity_interest in distributing and controlled to their respective key employees the distribution of the stock of controlled is motivated in whole or substantial part by this corporate business_purpose distributing is an s_corporation within the meaning of sec_1361 of the internal_revenue_code controlled will elect to be an s_corporation pursuant to sec_1362 of the code on the first available date after the distribution and there is no plan or intent to revoke or otherwise terminate the s_corporation_election of either distributing or controlled there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or controlled after the transaction except that shareholder c and shareholder d may make gifts of some of their shares to their children not to exceed w percent of the stock of either distributing or controlled g there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock plr-163762-01 after the transaction except pursuant to agreement b which provides for repurchases of stock from shareholders in certain circumstances in line with currently existing policies and to maintain ownership of distributing and controlled in a closely-held group there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed as determined under sec_357 by controlled the liabilities assumed as determined under sec_357 in the transaction were incurred in the ordinary course of business and are associated with the assets being transferred no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of controlled stock other than amounts owing from distributing to controlled under agreement a which provides for transitional management services payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv of the code the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total value of all classes of stock of either distributing or controlled h i j k l m based solely on the information submitted and on the representations set forth above we hold as follows the transfer by distributing to controlled of the assets described above in exchange for all of the stock of controlled and the assumption by controlled of the liabilities associated with those assets followed by the distribution of all the controlled stock pro_rata to the shareholders of distributing will qualify as a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the transfer of assets plr-163762-01 to controlled solely in exchange for controlled stock and the assumption by controlled of certain liabilities of distributing sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the receipt of the assets in exchange for controlled stock sec_1032 the basis of the assets received by controlled will be equal to the basis of such assets in the hands of distributing immediately before the transfer sec_362 the holding_period of the assets received by controlled will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized by distributing upon the distribution of all of the controlled stock sec_361 no gain_or_loss will be recognized to and no amount will be included in the income of the shareholders of distributing upon receipt of all of the stock of controlled from distributing sec_355 the basis of the stock of distributing and controlled in the hands of distributing shareholders after the distribution will be the same as the basis of the distributing stock held immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 of the income_tax regulations sec_358 the holding_period of the controlled stock received by the shareholders will include the holding_period of the distributing stock with respect to which the distribution will be made provided that such stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 except as expressly provided herein we express no opinion concerning the federal_income_tax consequences of any aspect of the proposed transaction or under any other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings and specifically no opinion is expressed regarding the allocation of the accumulated_adjustments_account between distributing and controlled this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter plr-163762-01 is consummated in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely filiz a serbes chief branch office of the associate chief_counsel corporate cc
